Epitomized Opinion
Action commenced in Guernsey Common .Pleas by plaintiff herein to enjoin defendant from mining and removing coal from underneath certain streets and alleys within said village.
Defendant opened an allotment and plat was duly recorded and acknowledged. The village *645never accepted the addition by any ordinance or resolution of acceptance, although some work has been done on the streets by the officers of said village. None of the streets are improved, but all have been open since the recording of the plat.
Attorneys — Milton H. Turner, for Byesville; Chas. S. Sheppard, for Burt; all of Cambridge.
The Common Pleas granted a permanent injunction.
The Court of Appeals dismissed the action because the streets had never been accepted.
Plaintiff claims error on the ground that the recording ,of the plat and the work on the streets being done by the village constituted a common law acceptance of the streets.